Citation Nr: 0842779	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  05-09 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia



THE ISSUE

Entitlement to service connection for claimed bilateral 
hearing loss. 



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1960 to 
April 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 RO rating decision.  

The veteran testified before a Decision Review Officer (DRO) 
at the RO in November 2007. 

In November 2007 the Board remanded the issue on appeal to 
the RO via the Appeals Management Center (AMC) for further 
development.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2. The veteran is not shown to have bilateral hearing loss 
for VA compensation purposes.  


CONCLUSION OF LAW

The claim of service connection for bilateral hearing loss 
must be denied under the law.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309(a), 3.385 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  

To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  

VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

However, the provisions of VCAA do not apply to claims for 
benefits governed by 38 C.F.R. Part 17. 66 Fed. Reg. 45,620, 
45,629 (Aug. 29, 2001) (the regulations implementing the 
Veterans Claims Assistance Act apply only to claims for 
benefits governed by 38 C.F.R. part 3); see Manning v. 
Principi, 16 Vet. App. 534, 542-543 (2002) (VCAA has no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter).  


II. Analysis

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or, when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or, when speech recognition 
scores using the Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385.  

In June 2007, the veteran's private physician stated that he 
had sensorineural loss consistent with cochlear site of 
lesion and middle ear function.   

At the June 2008 VA evaluation, the audiologist opined that 
the veteran's bilateral hearing was within normal limits.  

The pure tone audiometry tests results for the right ear 
were: 5 decibels (500 Hertz), 15 decibels (1000 Hertz), 20 
decibels (2000 Hertz), 25 decibels (3000 Hertz), and 15 
decibels (4000 Hertz).  

The veteran's pure tone audiometry tests results for the left 
ear were: 5 decibels (500 Hertz), 10 decibels (1000 Hertz), 
10 decibels (2000 Hertz), 25 decibels (3000 Hertz), and 25 
decibels (4000 Hertz).  

The audiologist also found that the veteran's speech 
recognition, performed with the Maryland CNC word list speech 
recognition, was 98 percent in the right ear and 98 percent 
on the left.  

The Board notes that Congress specifically limits entitlement 
to service-connected disease or injury where such cases have 
resulted in a disability and in the absence of a proof of 
present disability there can be no claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

As a threshold matter, per 38 C.F.R. § 3.385, since the 
veteran does not have a disability for which service 
connection can be granted, the claim must be denied by 
operation of law.  




ORDER

The claim of service connection for bilateral hearing loss 
must be denied under the law.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


